06/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 20-0269


                                       OP 20-0269
                                                                       FILED
 ALEXANDER KIM TORPPE,                                                  JUN 1 6 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Sueme
                                                                               pr    Court
             Petitioner,                                               State of Montana



      V.
                                                                   ORDER
 ELEVENTH JUDICIAL DISTRICT
 COURT FOR FLATHEAD COUNTY,
 and Hon. HEIDI J. ULBRICHT,Presiding,

             Respondent.


       Petitioner Alexander Kim Torppe, via counsel, seeks a writ of supervisory control
directing the Eleventh Judicial District Court, Flathead County, to reverse its orders
denying Torppe's motions to dismiss in its Cause No. DC-17-645(C).
       Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice;(b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M.R. App. P. 14(3)(a)-(c). Whether supervisory control is appropriate is a case-by-case
decision. Stokes v. Mont. Thirteenth Judicial Dist. Court, 2011 MT 182, ¶ 5, 361 Mont.
279,259 P.3d 754(citations omitted). Consistent with Rule 14(3), it is the Court's practice
to refrain from exercising supervisory control when the petitioner has an adequate remedy
of appeal. E.g., Buckles v. Seventh Judicial Dist. Court, No. OP 16-0517, 386 Mont. 393,
386 P.3d 545 (table)(Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial Dist. Court, No.
OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table)(Aug. 24, 2016).
       Torppe alleges this Court should grant supervisory control for three reasons:(1)he
was committed as unfit on April 16, 2019, but the District Court failed to hold a review
hearing until August 8, 2019,thus losing jurisdiction by failing to hold a hearing within 90
days as required by § 46-14-221(3), MCA;(2) the District Court erred in denying his
motion to dismiss after March 6, 2020, because he his fitness to proceed could not be
guaranteed within the reasonably foreseeable future; and (3) the District Court erred in
failing to dismiss Torppe's case because Torppe's unfitness is due to a mental disorder.
       The State argues supervisory control is not warranted in this instance and opposes
each of Torppe's arguments. First, it points out that the District Court found that Torppe
was unfit to proceed on July 3, 2019, and Torppe's assertion to the contrary is a factual
dispute and thus not susceptible for writ of supervisory control under M.R. App. P. 14(3).
Next, it argues that the District Court did not make an error of law in determining that it
appeared Torppe would become fit to proceed within the reasonably foreseeable future
because the evidence presented at hearing, including expert testimony, supports this
conclusion. Finally, it argues that Torppe misinterprets § 46-14-221(3), MCA,in asserting
that his case should be dismissed because he is unfit due to a mental disorder because the
statute further requires additional criteria including that "it does not appear that the
defendant will become fit to proceed within the reasonably foreseeable future," and Torppe
has not met this criteria.
       We conclude that Torppe has failed to demonstrate supervisory control is necessary
in this matter. Some of Torppe's arguments raise factual disputes not appropriate for
supervisory control. As to the remainder, Torppe has failed to persuade us that the District
Court is proceeding under a mistake of law and is causing a gross injustice such that the
normal appeal process would be inadequate in this case.
       IT IS THEREFORE ORDERED that Torppe's Petition for a Writ of Supervisory
Control is DENIED.



                                             2
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eleventh Judicial District Court, Flathead County,
Cause No. DC-17-645(C), and the llonorable Heidi J. Ulbricht, presiding.
      DATED this      tizzday of June, 2020.



                                                              Chief Justice


                                                     g•-•/- A4

                                                               •




                                                                   Justices




                                            3